COLLATERAL ASSIGNMENT
 
COLLATERAL ASSIGNMENT made as of this 14th day of February, 2008 by HYBROOK
RESOURCES CORP. (to be renamed BEST ENERGY SERVICES, INC.) (“Assignor”) to PNC
BANK, NATIONAL ASSOCIATION, as agent (“Assignee”).
 
FOR VALUE RECEIVED, and as collateral security for all debts, liabilities and
obligations of Assignor to Assignee and Lenders (as defined below), now existing
or hereafter arising under any agreement among Assignor and BEST WELL SERVICE,
INC. (“BWS”) and BOB BEEMAN DRILLING COMPANY (“BBD” and together with Assignor
and BWS, the “Borrowers”), Lenders and Assignee, including, without limitation,
that certain Revolving Credit, Term Loan and Security Agreement dated as of
February 14, 2008, among Borrowers, the financial institutions named therein or
which hereafter become a party thereto (“Lenders”), and Assignee as agent for
Lenders (as amended, modified, restated or supplemented from time to time, the
“Loan Agreement”), Assignor hereby assigns, transfers and sets over unto
Assignee, its successors and assigns, all of its rights, but not its
obligations, under that certain Stock Purchase Agreement dated as of February
14, 2008, between Assignor and Tony Bruce, a resident of Liberal, Kansas
(“Seller”) and all of the agreements and documents by which assets or rights of
Seller are transferred to Assignor (as each may be amended, modified, restated
or supplemented from time to time, collectively, the “Agreements”), including,
without limitation, all indemnity rights and all moneys and claims for moneys
due and/or to become due to Assignor under the Agreements.
 
After the occurrence and during the continuance of an Event of Default under the
Loan Agreement, Assignor hereby (i) specifically authorizes and directs Seller
upon notice to Seller by Assignee to make all payments due under or arising
under the Agreements directly to Assignee and (ii) irrevocably authorizes and
empowers Assignee (a) to ask, demand, receive, receipt and give acquittance for
any and all amounts which may be or become due or payable, or remain unpaid at
any time and times to Assignor by Seller under and pursuant to the Agreements,
(b) to endorse any checks, drafts or other orders for the payment of money
payable to Assignor in payment thereof, and (c) in Assignee’s discretion to file
any claims or take any action or institute any proceeding, either in its own
name or in the name of Assignor or otherwise, which Assignee may deem necessary
or advisable to effectuate the foregoing.  It is expressly understood and
agreed, however, that Assignee shall not be required or obligated in any manner
to make any demand or to make any inquiry as to the nature or sufficiency of any
payment received by it, or to present or file any claim or take any other action
to collect or enforce the payment of any amounts which may have been assigned to
Assignee or to which Assignee may be entitled hereunder at any time or times.
 
Seller is hereby authorized to recognize Assignee’s claims to rights hereunder
without investigating any reason for any action taken by Assignee or the
validity or the amount of the obligations or existence of any default, or the
application to be made by Assignee of any of the amounts to be paid to
Assignee.  Checks for all or any part of the sums payable under this Assignment
shall be drawn to the sole and exclusive order of Assignee.
 
Without first obtaining the written consent of Assignee, Assignor and Seller
shall not (i) amend or modify the Agreements or (ii) agree to or suffer any
amendment, extension,
 

--------------------------------------------------------------------------------


 
renewal, release, acceptance, forbearance, modification or waiver with respect
to any rights arising under the Agreements.
 
In the event Assignor declines to exercise any rights under the Agreements,
Assignee shall have the right to enforce any and all such rights of Assignor
against Seller.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Assignor has duly executed this Assignment the day and year
first above written.

 

 
HYBROOK RESOURCES CORP. (to be renamed BEST ENERGY SERVICES, INC.)
     
By: /s/ Larry Hargrave
 
Name: Larry Hargrave
 
Its: CEO

 
 
Seller hereby consents and agrees
to the provisions of this
Collateral Assignment as of this
____ day of February, 2008.


 
/s/ Tony Bruce
Tony Bruce